DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2022 has been entered.
Specification
The specification amendment has been entered and the objection has been withdrawn.
Claim Objections
Claim 4 is objected to because of the following informalities:  
Line 3 recites “having a second size, and third panel design form.” An article is missing before “third panel design form” and should read --and a third panel design form--.  
Claim 15 is objected to because of the following informalities:  
Line 3 recites “dispose a first distance” which should read --disposed a first distance--
Lines 7 and 8 recites “and” twice.  
Claim 24 is objected to because of the following informalities:  
Line 3 recites “dispose a first distance” which should read --disposed a first distance--
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 15, 19, 22, 24, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ye (US 6,108,918).
Regarding claims 1, Ye discloses a method for making a window valance (swag) without sewing, the method comprising:
acquiring a kit that includes a plurality of design forms (multiple templates, Figs 3-9), wherein one of the plurality of design forms includes a traceable outer perimeter and a plurality of vertical panel sizing markers (demarcation lines are arranged and vertically spaced and are understood to be “vertical panel sizing markers”; col 6, lines 38-60). 
Although Ye discloses multiple templates, only one (the first template) includes the markers; however, providing a plurality of first templates such that each plurality of design forms includes a traceable outer perimeter and a plurality of vertical panel sizing markers would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. vs Bemis Co., 193 USPQ 8. Providing a plurality of design forms would not lead to any new or unexpected result and one of ordinary skill in the art would have motivation to provide a plurality in order to have extra templates as replacement templates or to provide multiple templates for a greater range of sizes.
Ye further discloses creating one or more panels using at least one of the plurality of design forms to accommodate a particular window size (demarcation lines correspond to specific sized swags, col 3, lines 29-36), 
creating the one or more panels includes: 
folding a fabric panel to create a folded edge  (Figs 9-12; col 2, lines 48-52), 
aligning the folded edge of the fabric panel with one of the plurality of vertical panel sizing markers that indicates a desired size of one of the one or more panels (Fig 9, folded edge is aligned with one of the markers; col 2, lines 27-36), 
tracing the traceable outer perimeter of the at least one of the plurality of design forms (col 2, lines 37-48), and 
cutting the folded fabric panel along the tracing (after patterns are traced, folded fabric is cut); and 
assembling the one or more panels to create the window swag.
Although Ye discloses a method for making a window swag, it would have been obvious to one having ordinary skill in the art before the time of effective filing of the claimed invention to apply the method for making cornice style window valance. Window swags are a type of window valance and it is understood that a “cornice style” window valance is directed to the appearance of the window valance and understood to be merely a design aesthetic choice and utilizing the method of Ye to make a cornice style window valance would not lead to any new or unexpected results.
Regarding claim 19, Ye discloses a kit for making a window valance without sewing, the kit comprising: 
a plurality of design forms (first and second templates) configured to create one or more panels of the cornice style window valance, 
each design form of the plurality of design forms including: 
a traceable outer perimeter, and 
a plurality of vertical panel sizing markers, each vertical panel sizing marker (demarcation lines correspond to specific sized swags, col 3, lines 29-36) being representative of a specific size of a panel of the one or more panels of the window valance.
Although Ye discloses a window swag, it would have been obvious to one having ordinary skill in the art before the time of effective filing of the claimed invention to apply the method for making cornice style window valance. Window swags are a type of window valance and it is understood that a “cornice style” window valance is directed to the appearance of the window valance and understood to be merely a design aesthetic choice and utilizing the kit of Ye to make a cornice style window valance would not lead to any new or unexpected results.
Regarding claims 2 and 27, modified Ye discloses wherein each of the plurality of design forms are constructed from a semi-translucent material (transparent sheet of plastic is understood to be semi-translucent) configured to be traced around the traceable outer perimeter, and wherein the semi-translucent material allows a print of the fabric panel to be seen through each of the plurality of design forms.  
Regarding claim 4, modified Ye, as discussed above discloses a plurality of design forms. It would have been obvious to one having ordinary skill in the art before the time of effective filing of the claimed invention to provide the plurality of design forms such that it includes a first panel design form having a first size, a second panel design form having a second size, and third panel design form having a third size, the first size being different from the second size and the third size, and the second size being different from the third size since it would be obvious to provide multiple templates for a greater range of sizes. As discussed above it would have been obvious to provide a plurality of forms to provide a plurality of templates and it would be further obvious to provide a range of sizes in order to accommodate a greater range of windows. It would have been obvious to one having ordinary skill in the art before the time of effective filing to provide each of the plurality of forms with a different size since it has been held that changing size without producing any new and unexpected result involves only routine skill in the art. In re Rose, 200 F.2d 459, 463, 105 USPQ 239, 240 (CCPA 1955). 
Regarding claim 5, Ye discloses wherein creating the one or more panels further comprises, after cutting the folded fabric panel along the tracing: unfolding the cut out folded fabric panel to create at least one of the one or more panels (col 12, lines 14-21).  
Regarding claims 15 and 24, Ye discloses wherein the plurality of vertical panel sizing markers (demarcations, Fig 3) include at least: a first vertical panel sizing marker (top 170) disposed a first distance from a first side (60) of at least one of the plurality of design forms; and a second vertical panel sizing marker (second 170) disposed a second distance from the first side of the at least one of the plurality of design forms, the second distance being greater than the first distance; and wherein creating the one or more panels using at least one of the plurality of design forms further comprises  sliding the at least one of the plurality of design forms over the folded fabric panel to align the folded edge with a desired one of the first vertical panel sizing marker or the second vertical panel sizing marker prior to tracing along the traceable outer perimeter of the at least one of the plurality of design forms (Fig 9).  
Regarding claims 20 and 23, Ye discloses wherein the traceable outer perimeter further comprises: at least one vertical portion having a bottom end and a top end; at least one horizontal portion having a first end and a second end, the first end of the at least one horizontal portion being coupled to the top end of the at least one vertical portion, the at least one horizontal portion extending horizontally from the top end of the at least one vertical portion; and  at least one third portion extending in a predefined shape from the second end of the at least one horizontal portion to the bottom end of the at least one vertical portion (Fig 3) and it would have been obvious to provide wherein the at least one vertical portion is a first vertical portion and the at least one horizontal portion is a first horizontal portion, and wherein the predefined shape includes: a second vertical portion opposite the first vertical portion and descending from the second end of the first horizontal portion; a second horizontal portion opposite the first horizontal portion and extending from the bottom end of the first vertical portion; and a curved portion coupled to the second vertical portion and the second horizontal portion since such modification involves a mere change in shape without producing any new or unexpected result. It is understood that changes in shape are for aesthetics and design purposes and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed shape.
Regarding claims 22 and 28, Ye discloses wherein at least a portion of the traceable outer perimeter of at least one of the plurality of design forms has an arched shape (bottom of the design form is arched, Fig 3).  
8Regarding claim 29, Ye discloses wherein at least a portion of the traceable outer perimeter of at least one of the plurality of design forms has a straight line shape (top and side of the design form is straight, Fig 3).  
Claims 6, 8, 21, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ye, as applied in claims 1 and 19 above, in further view of Lower (US 2002/0007920).
Regarding claims 6 and 30, Ye discloses the one or more panel includes at least one center panel but fails to teach that the one or more panels further includes one or more side panels, and assembling the one or more panels further comprises: overlapping the at least one center panel over the one or more side panels. However, Lower discloses that it is known for decorative window treatments to include multiple center panels, connector panels (intermediate panels between center and side panels), and one or more side panels and further teaches that assembly includes overlapping the at least one center panel over the one or more side panels and also assembling the one or more panels further comprises: overlapping a first center panel of the at least two center panels over a first side panel of the one or more side panels and the at least one connector panel; and overlapping a second center panel of the at least two center panels over the at least one connector panel. (Figs 10-45). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to provide multiple panels including side panels and connector panels such that assembly includes overlapping the center panel over the one or more side panels or by overlapping a first center panel of the at least two center panels over a first side panel of the one or more side panels and the at least one connector panel; and overlapping a second center panel of the at least two center panels over the at least one connector panel since such technique is known as taught by Lower. Lower discloses that the arrangement of panels provides a desired appearance for the window treatment and modification of Ye in view of Lower would not lead to any new or unexpected result as the technique of assembly is known in the art for arranging window treatments.
Regarding claims 8 and 21, Ye fails to disclose wherein at least a portion of the traceable outer perimeter of at least one of the plurality of design forms has a scalloped shape. However, Lower discloses that it is known for a window valance to be provided with a plurality of different styles which include scalloped shapes. It would have been obvious to one having ordinary skill in the art before the time of effectively filing of the claim invention to modify the shape of the design of Ye such that it includes a scalloped shape since it is known design for window valances, as taught by Lower in order to provide a desired appearance. Modification of Ye in view of Lower would not lead to any new or unexpected result.
Claims 7 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ye, as applied in claim 1 and 24 above, in further view of Parsonage (US 6,655,439).
Regarding claims 7 and 25, modified Ye discloses that the panels have a strip of loop tape to receive and be supported on a rod (Fig 21) Ye fails to disclose wherein creating the one or more panels further comprises: forming a pocket rod on a back side of each of the one or more panels and at least one design form of the plurality of design forms includes: a horizontal lining marker representative of a specific amount of fabric needed on a panel of the one or more panels of the cornice style window valance for creating a roll top pocket. However, Parsonage discloses that it is known for a template for a panel for a valance to include a horizontal marker (420) defining a specific amount of fabric needed (410) for creating a roll top pocket (rod pocket) for supporting the panel on a rod. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ye and substitute the strip of loop tape with markers to define material for forming a roll top pocket rod since it is a known alternative technique for equivalently supporting panels on a rod. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claims 26 rejected under 35 U.S.C. 103 as being unpatentable over Ye, as applied in claim 19 above, in further view of Zahner (US 6,866,082).
Regarding claim 26, Ye fails to disclose wherein the kit further comprises: a fusible adhesive backing configured to be iron fused to a back side of a fabric panel. However, providing a window treatment with a fusible adhesive backing configured to be iron fused to a back side of a fabric panel is a known technique for providing an adhesive backing, as taught by Zahner. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ye and provide a fusible adhesive backing, as taught by Zahner in order to provide a tape on the back of one of the fabric panels of the assembly. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Although the art discussed above were applied in the previous action they have been applied under different interpretations as the claim amendments necessitated the new grounds of rejection and new interpretations discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Johnnie A. Shablack/Primary Examiner, Art Unit 3634